UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                 No. 97-5000

CLIFF FRAZIER, a/k/a Al,
Defendant-Appellant.

Appeal from the United States District Court
for the Northern District of West Virginia, at Wheeling.
Frederick P. Stamp, Jr., Chief District Judge.
(CR-97-11)

Submitted: October 20, 1998

Decided: December 10, 1998

Before MURNAGHAN and MOTZ, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

John Preston Bailey, BAILEY, RILEY, BUCH & HARMAN, L.C.,
Wheeling, West Virginia, for Appellant. Sharon L. Potter, OFFICE
OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia,
for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Cliff Frazier appeals from his conviction, pursuant to a guilty plea,
of distribution of cocaine in violation of 21 U.S.C.§ 841(a)(1) (1994),
and aiding and abetting in violation of 18 U.S.C.§ 2 (1994). Frazier
was sentenced to 155 months imprisonment, three years supervised
release, and a $50 special assessment. Finding no error, we affirm.

Counsel for Appellant has filed a brief pursuant to Anders v.
California, 386 U.S. 738 (1967), addressing whether the district court
conducted a proper plea hearing pursuant to Fed. R. Crim. P. 11,
whether the district court erred denying Frazier's pro se motions to
withdraw his guilty plea, for a continuance, for substitute counsel, and
whether the district court erroneously sentenced Frazier as a career
offender. Counsel concedes, however, that there are no meritorious
issues for appeal. Frazier was informed of his right to file a pro se
supplemental brief and was granted an extension of time to file the
brief, but he failed to file one.

We accord great deference to the district court's determination
regarding how to conduct the Rule 11 hearing, and evaluate alleged
Rule 11 violations under a harmless error standard. See United States
v. DeFusco, 949 F.2d 114, 116-17 (4th Cir. 1991). We will vacate a
conviction resulting from a guilty plea only if the trial court's viola-
tion of Rule 11 affected a defendant's substantial rights. Id. at 117.
Our review of the record reveals that the district court fully discussed
the nature and elements of the charge against Frazier, the applicable
penalties, including the effect of supervised release, and ensured that
he consulted with and was satisfied with his counsel. The court also
addressed the rights Frazier forfeited by virtue of his plea, told Frazier
of the impact of the Sentencing Guidelines, and ascertained that there
was a factual basis for the plea. Finally, the court questioned Frazier
to ensure that his plea was voluntary. Accordingly, we find no viola-

                     2
tion of Rule 11, much less one that affected Frazier's substantial
rights.

Counsel next raises as a potential claim the district court's denial
of Frazier's pro se motion to withdraw his guilty plea pursuant to Fed.
R. Crim. P. 32. The denial of a motion to withdraw a guilty plea is
reviewed for an abuse of discretion. See United States v. Lambert, 994
F.2d 1088, 1093 (4th Cir. 1993). Withdrawal of a guilty plea is not
a matter of right. See United States v. Ewing , 957 F.2d 115, 119 (4th
Cir. 1992). To warrant a withdrawal of a plea, a defendant has the
burden of showing a "fair and just" reason for the withdrawal, even
if the government has not shown that it would be prejudiced by the
withdrawal. See id.; United States v. Moore, 931 F.2d 245, 248 (4th
Cir. 1991). The court evaluates the proffered reason in light of: (1)
whether the plea was knowing and voluntary; (2) whether the defen-
dant credibly asserted his legal innocence; (3) the length of delay
between the entry of the plea and the filing of the motion to withdraw;
(4) whether the defendant had close assistance of effective counsel;
(5) whether withdrawal would prejudice the government; and (6)
whether withdrawal would inconvenience the court or waste judicial
resources. See Moore, 931 F.2d at 248.

Frazier argued that he should have been allowed to withdraw his
guilty plea because defense counsel allegedly divulged information to
the government prior to the plea negotiations and because he and the
district court judge "could not see eye to eye on certain things." The
district court properly found that Frazier's plea was knowingly and
voluntarily given; that Frazier had not credibly asserted his legal inno-
cence; that there was a substantial delay between the entry of the plea
and the motion to withdraw; and that to allow a withdrawal of his plea
at that stage of the proceedings would result in a waste of judicial
resources. Therefore, the district court properly concluded that Frazier
failed to show a fair and just reason that would warrant withdrawal
of his guilty plea. We find that the district court did not abuse its dis-
cretion in denying Frazier's withdrawal motion.

Counsel also raises the district court's denial of Frazier's motion
for a continuance so he could procure substitute counsel to prepare a
motion to withdraw the guilty plea. To warrant reversal of a denial of
a motion for a continuance, an appellant must establish both that the

                     3
district court abused its discretion and that he was prejudiced by the
denial. See United States v. Bakker, 925 F.2d 728, 735 (4th Cir.
1991). The district court found that the motion was untimely because
it was filed one day before the sentencing hearing. Further, as noted
above, the district court properly denied the motion to withdraw the
guilty plea, so Frazier was not prejudiced by the denial of his request
for a continuance. Accordingly, the district court's refusal to continue
the case was not an abuse of discretion.

Finally, counsel challenges the district court's denial of Frazier's
motion for substitute counsel.* The district court's order is reviewed
for abuse of discretion. See United States v. Gallop, 838 F.2d 105,
108 (4th Cir. 1988). In evaluating whether the district court abused its
discretion, we consider: (1) the timeliness of the motion; (2) the ade-
quacy of the district court's inquiry into the defendant's complaint;
and (3) whether the attorney/client conflict was so great that it had
resulted in total lack of communication preventing an adequate
defense. Id. at 108.

Frazier's claim that the district court erred in denying the motion
for substitute counsel is without merit because he has failed to dem-
onstrate good cause. The district court inquired into Frazier's com-
plaint against counsel and found it baseless. Frazier essentially
requested substitute counsel because his counsel at the time refused
to order transcripts of two prior hearings in which Frazier's two previ-
ous lawyers were allowed to withdraw and a transcript of the guilty
plea colloquy. As the district court found, Frazier was present at the
hearings in which prior counsel withdrew, and further, the district
court acted favorably upon Frazier's motions at the hearings. More-
over, the transcript of the plea colloquy would simply reflect that Fra-
zier's plea was knowingly and voluntarily entered. We find that the
district court's denial of Frazier's motion for substitute counsel, filed
_________________________________________________________________
*At the district court and on appeal, Frazier has had a total of four dif-
ferent appointed attorneys. The first two attorneys appointed to represent
him at the district court level were permitted to withdraw. The third
attorney appointed at the district court level was the subject of the substi-
tution motion, the denial of which is now challenged on appeal. Frazier
has been represented on appeal by a fourth appointed attorney.

                    4
nearly two months after he entered his guilty plea, was not an abuse
of discretion.

Lastly, we find that Frazier was correctly sentenced as a career
offender. He was over eighteen years old when he committed the
instant felony offense, which involved a controlled substance, and he
had two prior felony convictions. See U.S. Sentencing Guidelines
Manual § 4B1.1 (1995). Frazier had previously been convicted of a
drug trafficking offense and attempted aggravated arson. The offenses
were not related, and the sentence in each case was imposed within
the applicable time period. See USSG § 4A1.2(e) (1995). We find that
Frazier was properly sentenced.

In accordance with the requirements of Anders , we have reviewed
the record for potential error and have found none. Therefore, we
affirm Frazier's conviction and sentence. This court requires that
counsel inform his client, in writing, of his right to petition the
Supreme Court of the United States for further review. If the client
requests that a petition be filed, but counsel believes that such a peti-
tion would be frivolous, then counsel may move this court for leave
to withdraw from representation. Counsel's motion must state that a
copy thereof was served on the client. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid in the
decisional process.

AFFIRMED

                     5